Citation Nr: 0735895	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-17 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right and left ankles.

2.  Entitlement to service connection for arthritis of the 
right and left hips.

3.  Entitlement to service connection for residuals of a low 
back injury, multilevel degenerative changes of the lumbar 
spine.

4.  Entitlement to service connection for bilateral shin 
splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; sister (T.K)


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to May 
1970; February 1974 to June 1975; and September 1980 to 
November 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
claims were remanded in June 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

These claims were previously remanded with instructions for 
the RO to schedule the veteran with a Board hearing.  The RO 
scheduled the hearing; but the veteran failed to attend.

The veteran's representative has pointed out that the notice 
sent to the veteran was sent to an address with a house 
number of 10725, and was returned to the RO marked "No such 
number."  The Board notes that the veteran's house number 
appears to be 10723.  A March 2006 notice was also sent to 
the incorrect address.  The March 2006 notice addressed the 
recent holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

As it appears that notice of the hearing was sent to an 
incorrect address, the veteran has not been afforded an 
opportunity to testify at a hearing as requested.  
Appropriate action to afford her the requested hearing is 
necessary before the Board may proceed with appellate review. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran (at 
her correct address of record) with an 
appropriate letter to ensure compliance 
with the Dingess/Hartman decision.  The 
RO should ensure that the veteran is 
furnished proper notice in compliance 
with 38 C.F.R.§ 3.159(b)(1), including 
notice of (a) the information and 
evidence not of record that is necessary 
to substantiate her claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, including the need to furnish 
all pertinent evidence in her possession.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2.  The veteran should be scheduled for a 
Board hearing at the RO (either by 
videoconference or before a Veterans Law 
Judge sitting at the RO (Travel Board), 
as the veteran may elect).  Notice of the 
hearing should e sent to the veteran at 
her correct address.  After the Board 
hearing is conducted, or in the event the 
veteran cancels her Board hearing request 
or otherwise fails to report for the 
scheduled Board hearing, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



